          Case 1:19-cr-00125-ABJ Document 91 Filed 08/11/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                        :
                                                 :
                v.                               : CRIMINAL NO. 19-CR-00125 (ABJ)
                                                 :
 GREGORY B. CRAIG,                               :
                                                 :
                       Defendant.                :


                                      NOTICE OF FILING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully notes the filing of the government’s discovery letters,

attached hereto as Exhibit A.

                                      Respectfully submitted,

                                      JESSIE K. LIU
                                      UNITED STATES ATTORNEY
                                      D.C. Bar No. 472845

                                By:           /s/ Fernando Campoamor-Sánchez
                                      FERNANDO CAMPOAMOR-SANCHEZ (DC 451210)
                                      MOLLY GASTON (VA 78506)
                                      Assistant United States Attorneys
                                      United States Attorney’s Office
                                      555 4th Street NW
                                      Washington, D.C. 20530
                                      202-252-7698/202-252-7803
                                      Fernando.Campoamor-Sanchez@usdoj.gov
                                      Molly.Gaston@usdoj.gov


                                      JOHN C. DEMERS
                                      ASSISTANT ATTORNEY GENERAL

                                By:          /s/ Jason B.A. McCullough
                                      JASON B.A. MCCULLOUGH (DC 998006; NY 4544953)
                                      Trial Attorney
                                      Department of Justice
          Case 1:19-cr-00125-ABJ Document 91 Filed 08/11/19 Page 2 of 3



                                      National Security Division
                                      950 Pennsylvania Ave NW
                                      Washington, D.C. 20530
                                      202-616-1051
                                      Jason.McCullough@usdoj.gov




                              Certificate of Service

       I certify that, by virtue of the Court’s ECF system, a copy of the foregoing Notice of Filing
has been sent to counsel for the defendant on August 11, 2019.


                                              /s/ Fernando Campoamor-Sánchez
                                              Fernando Campoamor-Sánchez
                                              Assistant United States Attorney
Case 1:19-cr-00125-ABJ Document 91 Filed 08/11/19 Page 3 of 3
           Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 1 of 23

                                                     U.S. Department of Justice

                                                     Jessie K. Liu
                                                     United States Attorney

                                                     District of Columbia

                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                     June 7, 2019

Via File Transfer Portal

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

       Re:      United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

       In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, and your previous discovery requests, please find enclosed additional
discovery consisting of the following files.

       -     Email communication with                  dated 5/28/2018 (USA-00021159 – USA-
             00021161);
       -     FD-302 Email communication with                    (USA-00021162);
       -                    emails with attachments (USA-00021163 – USA-00021182);
       -     Metadata for all SAU documents produced by Skadden (USA-00021183);
       -     Chart reflecting Bates numbers from Skadden production that were produced twice;
       -                   ,             , and                  data sets (USA-REL-1022512 –
             1031529). These are the documents that were returned after running the additional
             agreed upon search terms with the date limitation;
       -     FD-302s (USA-00021184-USA-00021349);
       -     FARA Registration Forms, exp. 2/28/14, (Blank) (USA-00021350-USA-00021374).
        Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 2 of 23




        These materials are subject to the Protective Order issued by the Court on April 15, 2019.
If you have any questions, please do not hesitate to contact us.

                                             Sincerely,

                                             JESSIE K. LIU
                                             United States Attorney

                                     By:                    /s/
                                             Fernando Campoamor Sánchez
                                             Molly Gaston
                                             Assistant United States Attorneys
                                             Jason B.A. McCullough
                                             Trial Attorney, National Security Division

Enclosures




                                                                                                 2
           Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 3 of 23

                                                      U.S. Department of Justice

                                                      Jessie K. Liu
                                                      United States Attorney

                                                      District of Columbia

                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                      June 17, 2019

Via File Transfer Portal

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

       Re:      United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

       In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, and your previous discovery requests, please find enclosed additional
discovery consisting of the following files.

       -     Documents from Mercury and Podesta data sets (USA-REL2-0146946-0155662).
             These are the documents that were returned after running the agreed upon search terms
             with the date limitation;
       -     Reproduced chart reflecting Bates numbers from Skadden production with a corrected
             Bates number (USA-00021375);
       -     FARA Unit electronic file email review (USA-00021376-00021385);
       -     SAU Bates labeled documents – missing pages (USA-00021386-00021396).


       These materials are subject to the Protective Order issued by the Court on April 15, 2019.

       If you have any questions, please do not hesitate to contact us.

                                              Sincerely,

                                              JESSIE K. LIU
                                              United States Attorney

                                      By:                 /s/
                                              Fernando Campoamor Sánchez
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 4 of 23



                                    Molly Gaston
                                    Assistant United States Attorneys
                                    Jason B.A. McCullough
                                    Trial Attorney, National Security Division

Enclosures




                                                                                 2
           Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 5 of 23

                                                      U.S. Department of Justice

                                                      Jessie K. Liu
                                                      United States Attorney

                                                      District of Columbia

                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                      June 21, 2019

Via File Transfer Portal

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

       Re:      United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

       In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, and your previous discovery requests, please find enclosed additional
discovery consisting of the following files.

       -     Additional NSD Voluntary Production (USA-REL-1031530-1301926);
       -     Additional FARA Unit materials; letter & attached statutory supplement dated
             December 18, 2012(USA-00021397-00021421);
       -     Interview notes from 2017 9 26        interview conducted by SCO
             (USA-00021422-00021439);
       -     FD-302 2017 9 26                telephone call (USA-00021440-00021442);
       -     Agent notes from               telephone call (USA-00021443-00021446).

       These materials are subject to the Protective Order issued by the Court on April 15, 2019.

       If you have any questions, please do not hesitate to contact us.

                                             Sincerely,

                                             JESSIE K. LIU
                                             United States Attorney

                                     By:                  /s/
                                             Fernando Campoamor Sánchez
                                             Molly Gaston
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 6 of 23



                                    Assistant United States Attorneys
                                    Jason B.A. McCullough
                                    Trial Attorney, National Security Division

Enclosures




                                                                                 2
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 7 of 23

                                                      U.S. Department of Justice

                                                      Jessie K. Liu
                                                      United States Attorney

                                                      District of Columbia

                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                      June 28, 2019

Via File Transfer Portal

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

       Re:      United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

      In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, and your previous discovery requests, please find enclosed additional FBI
FD-302s and agent interview notes (USA-00021447-USA-00021613).

       These materials are subject to the Protective Order issued by the Court on April 15, 2019.

       If you have any questions, please do not hesitate to contact us.

                                             Sincerely,

                                             JESSIE K. LIU
                                             United States Attorney

                                     By:                    /s/
                                             Fernando Campoamor Sánchez
                                             Molly Gaston
                                             Assistant United States Attorneys
                                             Jason B.A. McCullough
                                             Trial Attorney, National Security Division

Enclosures
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 8 of 23

                                                      U.S. Department of Justice

                                                      Jessie K. Liu
                                                      United States Attorney

                                                      District of Columbia

                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                      July 3, 2019

Via File Transfer Portal

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

       Re:      United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

      In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, and your previous discovery requests, please find enclosed additional FBI
FD-302s (USA-00021614-USA-00021695).

       These materials are subject to the Protective Order issued by the Court on April 15, 2019.

       If you have any questions, please do not hesitate to contact us.

                                             Sincerely,

                                             JESSIE K. LIU
                                             United States Attorney

                                     By:                    /s/
                                             Fernando Campoamor Sánchez
                                             Molly Gaston
                                             Assistant United States Attorneys
                                             Jason B.A. McCullough
                                             Trial Attorney, National Security Division

Enclosures
           Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 9 of 23

                                                     U.S. Department of Justice

                                                     Jessie K. Liu
                                                     United States Attorney

                                                     District of Columbia

                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                    July 10, 2019

Via File Transfer Portal

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

       Re:      United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

       In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, and your previous discovery requests, please find enclosed additional
discovery consisting of the following files.

       -     Additional Podesta Documents (from previous date & time limitation search terms
             (USA-REL2-0178031-0183068);
       -                   notes from 2019 meeting with FTI (USA-00021696-00021705);
       -                    notes from 2019 meeting with FTI (USA-00021706-00021710);
       -                     interview notes & documents 2017 05 16 (USA-00021711-00021756);
       -                     interview documents 2018 05 17 (USA-00021757-00021794);
       -                     interview documents 2018 05 21 (USA-00021795-00021857);
       -                attorney’s FD-302, notes, documents 2018 06 12 (USA-00021858-
             00021869);
       -     FD-302 and agent notes of meeting with FARA Unit regarding hardcopy materials
             (USA-00021892-USA-00021894);
                o FARA Unit hardcopy materials (USA-00021870-00021880);
                o FARA Unit hardcopy materials (SENSITIVE) (USA-00021881-00021891);
       -                   interview notes & documents (USA-00021895-00021973);
       -                         interview notes & documents (USA-00021974-00021986);
       -                  2018 05 31 interview documents (USA-00021987-00022053);
       -                  2018 08 20 interview documents (USA-00022054-00022094);
       -                    emails 2012 12 14 and 2013 07 23 reproduced in color version (USA-
             00022095-USA-00022100).
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 10 of 23




       These materials are subject to the Protective Order issued by the Court on April 15, 2019,
and please note that one set of documents includes the SENSITIVE designation under the Order.

       If you have any questions, please do not hesitate to contact us.

                                             Sincerely,

                                             JESSIE K. LIU
                                             United States Attorney

                                     By:                    /s/
                                             Fernando Campoamor Sánchez
                                             Molly Gaston
                                             Assistant United States Attorneys
                                             Jason B.A. McCullough
                                             Trial Attorney, National Security Division

Enclosures




                                                                                               2
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 11 of 23

                                                       U.S. Department of Justice

                                                       Jessie K. Liu
                                                       United States Attorney

                                                       District of Columbia

                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                       July 17, 2019

Via File Transfer Portal

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

       Re:      United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

       In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, and your previous discovery requests, please find enclosed additional
discovery consisting of the following files.

       -                2019 06 27 FD-302 & agent notes (USA-00022101-00022102);
       -                l 2019 06 06 FD-302 & agent notes (USA-00022103-00022148);
       -                   representative contacts 2019 07 11 FD-302 & agent notes (USA-
             00022149-00022150);
       -                    2019 06 25 FD-302, agent notes & documents (USA-00022151-
             00022156);
       -                  2019 06 14 FD-302 & agent notes (USA-00021757-00022212);
       -     Handwritten notes that appear on the back of the first page of the document that begins
             on SAU 281634 (USA-00022213);
       -     Map of Ukraine (USA-00022214);
       -     Map of Eastern & Central Europe (USA-00022215);
       -     Photographs of witnesses (USA-00022216-00022237);
       -     2 Google maps of Ukraine (USA-00022238-00022239);
       -     Photographs of witnesses (USA-00022240-00022241).

       These materials are subject to the Protective Order issued by the Court on April 15, 2019.

       If you have any questions, please do not hesitate to contact us.

                                               Sincerely,
      Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 12 of 23




                                   JESSIE K. LIU
                                   United States Attorney

                             By:                  /s/
                                   Fernando Campoamor Sánchez
                                   Molly Gaston
                                   Assistant United States Attorneys
                                   Jason B.A. McCullough
                                   Trial Attorney, National Security Division

Enclosures




                                                                                2
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 13 of 23

                                                      U.S. Department of Justice

                                                      Jessie K. Liu
                                                      United States Attorney

                                                      District of Columbia

                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                      July 21, 2019

Via File Transfer Portal

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

       Re:      United States v. Gregory B. Craig, 19-cr-001 25 (ABJ)

Dear Counsel:

       In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, and your previous discovery requests, please find enclosed previously
produced Skadden documents being reproduced in the native version to include a page that was
inadvertently omitted by Skadden, and a document from which the highlighting was omitted. The
documents previously produced as USA-REL-0338979 – USA-REL-0338981 and USA-REL-
0304816 – USA-REL-0304819, originally produced on April 15, 2019. This document bears
Bates numbers USA-00022242 – USA-00022251. Also being reproduced is SAU 281634A,
previously produced as USA-00022213 on July 17, 2019.

       These materials are subject to the Protective Order issued by the Court on April 15, 2019.

       If you have any questions, please do not hesitate to contact us.

                                             Sincerely,

                                             JESSIE K. LIU
                                             United States Attorney

                                     By:                    /s/
                                             Fernando Campoamor Sánchez
                                             Molly Gaston
                                             Assistant United States Attorneys
                                             Jason B.A. McCullough
                                             Trial Attorney, National Security Division
      Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 14 of 23




Enclosures




                                                                          2
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 15 of 23

                                                      U.S. Department of Justice

                                                      Jessie K. Liu
                                                      United States Attorney

                                                      District of Columbia

                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                      July 23, 2019

Via Email

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

       Re:      United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

       Enclosed with this correspondence is an additional post-indictment discovery production
pursuant to Rule 16(c). In compliance with our discovery obligations under Rule 16 and the
Federal Rules of Criminal Procedure, please find enclosed additional FBI FD-302 (USA-
00022252-USA-00022274) and a print version of the New York Times article (USA-00022275-
00022276).

       These materials are subject to the Protective Order issued by the Court on April 15, 2019.

       If you have any questions, please do not hesitate to contact us.

                                             Sincerely,

                                             JESSIE K. LIU
                                             United States Attorney

                                     By:                    /s/
                                             Fernando Campoamor Sánchez
                                             Molly Gaston
                                             Assistant United States Attorneys
                                             Jason B.A. McCullough
                                             Trial Attorney, National Security Division

Enclosures
      Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 16 of 23

                                                     U.S. Department of Justice

                                                     Jessie K. Liu
                                                     United States Attorney

                                                     District of Columbia

                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                     July 31, 2019

Via USAfx

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

      Re:       United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

      In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, please find enclosed additional FBI FD-302 and agent notes for
(USA-00022276-USA-00022350) and FBI FD-302 and agent notes for                     (USA-
00022351-00022385).

      These materials are subject to the Protective Order issued by the Court on April 15, 2019.

      If you have any questions, please do not hesitate to contact us.

                                            Sincerely,

                                            JESSIE K. LIU
                                            United States Attorney

                                     By:                   /s/
                                            Fernando Campoamor Sánchez
                                            Molly Gaston
                                            Assistant United States Attorneys
                                            Jason B.A. McCullough
                                            Trial Attorney, National Security Division

Enclosures
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 17 of 23

                                                      U.S. Department of Justice

                                                      Jessie K. Liu
                                                      United States Attorney

                                                      District of Columbia

                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                      August 2, 2019

Via File Transfer Portal

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

       Re:      United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

       In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, and your previous discovery requests, please find enclosed additional
discovery consisting of the following files.

       -                    2019 07 12 FD-302 & agent notes (USA-00022386-USA-00022453);
       -     Tabs accompanying previously produced January 31, 2018 FD-302 of
             (USA-00022454-00022854);
       -                             2019 01 25 FD-302 (USA-00022855- USA-00022857);
       -                   2019 01 15 FD-302 (USA-00022858- USA-00022872);
       -                      2019 01 29 FD-302 (USA-00022873- USA-00022888);
       -     Various materials obtained from devices or accounts belonging to       (USA-
             00022889-USA-00023573);
       -     Notes of SA Daniel Kegl taken during recent trial preparation meetings (USA-
             00023574-USA-00225667);
       -                  2019 01 28 FD-302 (USA-00023667-0023686);
       -                 2019 02 08 FD-302 (USA-00023687-00023701);

       These materials are subject to the Protective Order issued by the Court on April 15, 2019.

       If you have any questions, please do not hesitate to contact us.

                                             Sincerely,

                                             JESSIE K. LIU
      Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 18 of 23



                                   United States Attorney

                             By:                  /s/
                                   Fernando Campoamor Sánchez
                                   Molly Gaston
                                   Assistant United States Attorneys
                                   Jason B.A. McCullough
                                   Trial Attorney, National Security Division

Enclosures




                                                                                2
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 19 of 23

                                                     U.S. Department of Justice

                                                     Jessie K. Liu
                                                     United States Attorney

                                                     District of Columbia

                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                     August 4, 2019

Via USAfx

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

      Re:       United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

      In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, please find enclosed                interview documents with notations
from SA Daniel Kegl (USA-00023702-00023806).

      These materials are subject to the Protective Order issued by the Court on April 15, 2019.

      If you have any questions, please do not hesitate to contact us.

                                            Sincerely,

                                            JESSIE K. LIU
                                            United States Attorney

                                     By:                   /s/
                                            Fernando Campoamor Sánchez
                                            Molly Gaston
                                            Assistant United States Attorneys
                                            Jason B.A. McCullough
                                            Trial Attorney, National Security Division

Enclosures
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 20 of 23

                                                      U.S. Department of Justice

                                                      Jessie K. Liu
                                                      United States Attorney

                                                      District of Columbia

                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                      August 5, 2019

Via USAfx

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

       Re:      United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

       In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, please find enclosed FD-302                             2019 07 29 (USA-
00023807-00023816) and FD-302                     2019 07 24 (USA-00023817-00023823). The
agent notes for these interviews were previously produced. Also enclosed is a letter from Gibson
Dunn & Crutcher, LLP dated 2019 08 05 (USA-00023824- 00023826).

       These materials are subject to the Protective Order issued by the Court on April 15, 2019.

       If you have any questions, please do not hesitate to contact us.

                                             Sincerely,

                                             JESSIE K. LIU
                                             United States Attorney

                                     By:                    /s/
                                             Fernando Campoamor Sánchez
                                             Molly Gaston
                                             Assistant United States Attorneys
                                             Jason B.A. McCullough
                                             Trial Attorney, National Security Division

Enclosures
      Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 21 of 23

                                                     U.S. Department of Justice

                                                     Jessie K. Liu
                                                     United States Attorney

                                                     District of Columbia

                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                     August 9, 2019

Via USAfx

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

      Re:       United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

      In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, please find enclosed SA Daniel Kegl’s witness trial prep notes (USA-
00023827-USA-00023832) and FD-302’s (USA-00023833-00023853).

      These materials are subject to the Protective Order issued by the Court on April 15, 2019.

      If you have any questions, please do not hesitate to contact us.

                                            Sincerely,

                                            JESSIE K. LIU
                                            United States Attorney

                                     By:                   /s/
                                            Fernando Campoamor Sánchez
                                            Molly Gaston
                                            Assistant United States Attorneys
                                            Jason B.A. McCullough
                                            Trial Attorney, National Security Division

Enclosures
      Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 22 of 23

                                                     U.S. Department of Justice

                                                     Jessie K. Liu
                                                     United States Attorney

                                                     District of Columbia

                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                     August 9, 2019

Via USAfx

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

      Re:       United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

      In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, please find enclosed             2018 02 01 FD-302 (USA-00023854-
00023876) and SA Daniel Kegl’s 2019 08 09 witness trial prep notes (USA-00023877-USA-
00023880).

      These materials are subject to the Protective Order issued by the Court on April 15, 2019.

      If you have any questions, please do not hesitate to contact us.

                                            Sincerely,

                                            JESSIE K. LIU
                                            United States Attorney

                                     By:                   /s/
                                            Fernando Campoamor Sánchez
                                            Molly Gaston
                                            Assistant United States Attorneys
                                            Jason B.A. McCullough
                                            Trial Attorney, National Security Division

Enclosures
       Case 1:19-cr-00125-ABJ Document 91-1 Filed 08/11/19 Page 23 of 23

                                                     U.S. Department of Justice

                                                     Jessie K. Liu
                                                     United States Attorney

                                                     District of Columbia

                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                     August 11, 2019

Via USAfx

William W. Taylor, III
William J. Murphy
Zuckerman Spaeder LLP
1800 M Street NW, Suite 1000, North Tower
Washington, DC 20036-5807

      Re:       United States v. Gregory B. Craig, 19-cr-00125 (ABJ)

Dear Counsel:

       In compliance with our discovery obligations under Rule 16 and the Federal Rules of
Criminal Procedure, please find enclosed SA Daniel Kegl’s witness interview notes (USA-
00023881-USA-00023900) and FD-302 reports (USA-00023901-USA-00023920). In addition,
please find additional                  FD-302s (USA-00023921-USA-00023981) that had
mistakenly not been previously produced. We are in the process of verifying that all of the
302s have been produced to you.

      These materials are subject to the Protective Order issued by the Court on April 15, 2019.

      If you have any questions, please do not hesitate to contact us.

                                            Sincerely,

                                            JESSIE K. LIU
                                            United States Attorney

                                     By:                   /s/
                                            Fernando Campoamor Sánchez
                                            Molly Gaston
                                            Assistant United States Attorneys
                                            Jason B.A. McCullough
                                            Trial Attorney, National Security Division

Enclosures
